Title: John Adams to Thomas Jefferson, 18 July 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy July 18th 1813
          I have more to Say, on Religion. For more than Sixty years I have been attentive to this great Subject. Controversies, between Calvinists and Arminians, Trinitarians and Unitarians, Deists and Christians, Atheists and both, have attracted my Attention, whenever the Singular Life, I have lead would admit, to all these questions. The History of this little Village of Quincy, if it were worth recording would explain to you, how this happened. I think, I can now Say I have read w away Bigotry, if not Enthusiasm.
          what does Priestly mean, by an Unbeliever? when he applies it to you? How much, did he “unbelieve,” himself? Gibbon had him right, when he denominated his Creed, “Scanty.” We are to understand, no doubt, that he believed The Resurrection of Jesus Some of his Miracles. His Inspiration, but in what degree? He did not believe in the Inspiration of the Writings that contain his History. yet he believed in the Apocalyptic Beast, and he believed as much as he pleased in the Writings of Daniel and John. This great, excellent and extraordinary Man, whom I Sincerely loved esteemed and respected, was really a Phenomenon; a Comet in the System, like Voltaire
			 Bolingbroke and Hume. Had Bolingbroke or
			 Voltaire taken him in hand, what would they have made of him and his Creed?
          I do not believe you have read much of Priestleys “Corruptions of Christianity.”
			 His History of early opinions of Jesus Christ. His Predestination, his
			 No Soul System or
			 his Controversy with Horseley.
          I have been a diligent Student for many years in Books whose Titles you have never Seen. In Priestleys and Lindsay writings; in
			 Farmer, Cappe, in Tuckers or Edwards Searches, Light of Nature pursued; in
			 Edwards and Hopkins. and lately in Ezra Styles Ely; his reverend and learned Panegyrists and his elegant and Spirited opponents. I am not wholly uninformed of the
			 Controversies in Germany and the learned Researches of Universities and Professors; in which the Sanctity of the Bible and the Inspiration of its Authors are taken for granted or waived; or admitted, or not denied.
			 I have also read Condorcets Progress of the human mind.
          Now, what is all this to you? No more, than if I Should tell you that I read Dr Clark and Dr Waterland and Emlyn, and
			 Lelands View or Review of the Deistical Writers more than fifty years ago; which
			 is a litteral Truth.
          I blame you not for reading Euclid and Newton, Thucidides and Theocritus: for I believe you will find as much entertainment and Instruction in them as I have found, in my Theological and Ecclesiastical
			 Instructors: or even as I have found in a profound
			 Investigation of the Life Writings and Doctrines of Erastus, whose Disciples were
			 Milton, Harrington, Selden, St. John, the Chief Justice, Father of Bolingbroke, and others the choicest Spirits of their Age: or in
			 Le Harpes History of the Philosophy of the 18th Century, or in
			 Van der Kemps vast Map of the Causes of the Revolutionary Spirit, in the Same & preceding Centuries. These Things are to me, at present, the Marbles and Nine Pins of old Age:
			 I will not Say
			 the Beads and Prayer Books.
          I agree with you, as far as you go. Most cordially and I think solidly. How much farther I go, how much more I believe than you, I may explain in a future Letter.
          Thus much I will Say at present, I have found So many difficulties, that I am not astonished at your Stopping where you are. And So far from Sentencing you to Perdition, I hope Soon to meet you in another Country.
          John Adams
        